DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 03/19/2021 is acknowledged.  The traversal is on the ground(s) that the defined species are not patentably distinct.  This is persuasive and the standing restriction requirement is hereby withdrawn.  As such, claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 10/29/2018 and 02/08/2021, have been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record as presented by the applicant on 10/29/2018.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the method recited in independent claims 1, 15, and 20.
The closest prior art of record is Policastro et al. (USPN 5,012,411).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a method comprising a method of operating a medical device, the method comprising: 
detecting, by the medical device, an interfacing device coupled to the medical device; and
initializing a wireless communications session with the interfacing device in response to detecting the interfacing device.
Specifically, regarding independent claims 1, 15, and 20, the prior art to Policastro, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the method further comprises:
modulating, by the medical device, an electrical signal between the interfacing device and the medical device to transmit data from the medical device to the interfacing device; and 
receiving, by the medical device via the wireless communications session, communications from the interfacing device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/27/2021